Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 04/12/2021 has been entered into this application. Claims 6 and 11 are cancelled. Claims 19-22 have been added.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda et al. (2016/0069797 A1) in view of Christensen (2014/0204382 A1), and further in view of Lange et al. (2006/0162425 A1).

Regarding claims 1 and 20, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: 
mirrors includes reflective surface 110 within the optical cell positioned to support a multi-pass optical path within the optical cell (10/600A)[pars. 0023, 0035, 0085, 0096 and 0165]; an active heating element  is a heating material [pars. 0025-27 and 0148] adapted to heat the optical cell to prevent condensation; 
a laser is an optical source (12/112) adapted to generate a laser beam [pars. 0094, 0134, and 0186]; 
an optical detector (24) adapted to detect a returning laser beam [pars. 0094 and 0096-97]; and 
a processor a computing device (16) that is isolated/separated from the optical cell by a flexible conduit (i.e. fiber optic cables) for controlling the laser and the active heating element and for analyzing signals from the optical detector to identify a gas in the optical cell [pars. 0056, 0096-98, 0101-111 and 0186]; and a processor a computing device (16) for controlling the laser and for analyzing signals from the optical detector to identify a gas in the optical cell (fig. 0)[pars. 0129 and 0186]
Chanda fails to teach the exact mirrors reflectivity material coating as being gold, wherein the gold mirrors are composed of unprotected gold deposited on a substrate; 
Christensen from the same field of endeavor teaches of mirrors 108/109 may include a coating of a reflective material, such as (i.e. protected or unprotected) gold, silver, aluminum, polished metal, and/or the like inherently deposited on a substrate, within the optical cell positioned to support a multi-pass optical path within the optical cell in order to enhance absorption sensitivity and desired reflectivity (Christensen, [pars. 0047](fig. 1)), and (fig. 1) drawing depicted multi-pass optical path has a partially overlapped spot pattern arrangement on mirrors away from the inlet and outlet holes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda as desired appropriate such as in the manner set forth in applicant’s claim by using gold mirrors within the optical cell positioned to support a multi-pass optical path within the optical cell in view of Christensen in order to enhance absorption sensitivity and desired reflectivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, Chanda when modified by Christensen fail to explicitly specify wherein the substrate has a thermal expansion coefficient that substantially matches that of gold.
However, Christensen teaches that the substrate material may be chosen from a group of lightweight materials such as Aluminum [par. 0046] which has a thermal 
Still lacking, Chanda when modified by Christensen fail to teach the constructional changes in the device/system of claim 1 an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm.
Chanda teaches of the gas sensor includes an optical permeable component that allows optical transmission into and out of the gas cell body [par. 0095], and Chanda does not limit the structure of the gas cell body.
Lange from the same field of endeavor teaches of a gas sensor [par. 0006], a gas sensor is provided with a measuring element) comprising: an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm [par. 0008], metal body may be formed of a special steel and may have a wall thickness of 3 mm to 5 mm and a mean pore size of 10 micro m to 80 micro m and especially 30 micro m to 60 micro m); an active heating element adapted to heat the optical cell to prevent condensation [par. 0021]: Moisture effects and errors of measurement due to condensation in the gas sensor are prevented from occurring with the electric heater 6). It would have been obvious before the effective filing date of the claimed invention to a gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claim by implementing an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm, in view of teachings of Lange, since the system Chanda does not discriminate the type of gas cell, the system will still analyze the gas sample and/or conduct analysis on the gas sample within the gas cell accurately. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claim by implementing an optical cell with porous walls having pores with a mean diameter in the range of (i.e. 0.1 nm to 1 mm), in view of teachings of Lange in order to analyze the gas sample and/or conduct analysis on the gas sample within the gas cell accurately, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
As to claim 2, Chanda when modified by Christensen and Lange, Chanda further teaches of an optical waveguide one or more fiber optic cables and/or one or more coaxial cables adapted to carry the laser beam from the laser to the optical cell and to carry the returning laser beam from the optical cell to the detector, and adapted to thermally isolate/separate the laser from the optical cell [pars. 0100-0102].
As to claims 3-5, Chanda when modified by Christensen and Lange, as applied to claim 1, Lange further teaches of a structure (Lange fig. 1) that is use in a measuring cell with the measuring element with body that is implementing limitations such as, wherein the porous walls are composed of porous sintered metal powder, wire mesh, or and wherein the pores have a mean diameter in the range of (i.e. 10 nm to 10 microns) (claim 5) (Lange, see abstract, claims 1 and 20; [pars. 0004, 0006, 0008 and 0021-22]).
As to claims 7-9, Chanda when modified by Christensen and Lange, as applied to claim 1, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: an active heating element is a heating material [pars. 0025-27 and 0148] adapted to heat the optical cell to prevent condensation; wherein obviously the active heating element the heating material is integrated within the gas cell assembly wall of porous walls when modified by Lange (claim 7); wherein obviously the active heating element the heating material is attached to the gas cell assembly wall of porous walls when modified by Lange (claim 8); and wherein obviously the active heating element the heating material is adapted to heat the optical cell to a temperature above a saturation temperature of components in an exhaust gas in order to prevent condensation (claim 9).

As to claims 6, 10, 12-14 and 22, Chanda when modified by Christensen and Lange, as applied to claim 1, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: gas sensor includes an optical permeable component that allows [par. 0095], the gas cell includes three spherical and concave mirrors with the same radius of curvature [pars. 0091-92 and 0120], and Chanda does not limit the structure of the gas cell body. Lange further teaches of a gas sensor [par. 0006], a gas sensor is provided with a measuring element) comprising: an optical cell with porous walls having pores with a mean diameter in the range of 0.1 nm to 1 mm [par. 0008], metal body may be formed of a special steel and may have a wall thickness of 3 mm to 5 mm and a mean pore size of 10 micro m to 80 micro m and especially 30 micro m to 60 micro m); an active heating element adapted to heat the optical cell to prevent condensation [par. 0021]: Moisture effects and errors of measurement due to condensation in the gas sensor are prevented from occurring with the electric heater 6), and wherein the first and second mirrors may be opposing concave mirrors [par. 0016]. 
Chanda when modified by Christensen and Lange fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 6, 10, 12-14 and 22, such as, wherein the gold mirrors comprise a protective top layer (claim 6); wherein the walls of the optical cell have non-porous sections (claim 10); wherein the gold mirrors comprise concave mirrors (claim 12); wherein the gold mirrors comprise opposing spherical mirrors whose focal lengths differ (claims 13 and 22); and wherein the porous walls have multiple sections with differing wall thicknesses adapted to enhance a flow of gas into the optical cell (claim 14).
However, even though, Chanda when modified by Christensen and Lange fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 6, 10, 12-14 and 22, the constructional/structural changes gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, to provide covering to the mirrors surface in order to protect the surface from subject to any dust and/or contaminants with corrosive contents causing corrosion in the measurement components, such as the mirrors, of the gas cell (Chanda [par. 0093]), (Chanda [par. 0093]), and adjust the cell assembly structure as desired appropriate in order to enhance reflectivity and improve absorption sensitivity as per teaching (Christensen, [pars. 0047](fig. 1)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, to provide covering to the mirrors surface in order to protect the surface from subject to any dust and/or contaminants with corrosive contents causing corrosion in the measurement components, such as the mirrors, of the gas cell (Chanda [par. 0093]), (Chanda [par. 0093]), and adjust the cell assembly structure as desired appropriate in order to enhance reflectivity and improve absorption sensitivity as per teaching (Christensen, [pars. 0047](fig. 1)), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As to claims 15-17 and 21, Chanda when modified by Christensen and Lange, as applied to claim 1, Chanda teaches of a laser absorption spectroscopy exhaust gas sensor is gas cell assembly in absorption spectroscopy (see abstract) (figs. 1-9) comprising: a length of the channel being defined by the first end portion and the second end portion [pars. 0006], and a length of the path of the incident beam is substantially defined by, at least, a length of the channel and a configuration of the one or more reflective surfaces, the configuration of the one or more reflective surfaces providing [par. 0007 and 0083], and further teaches that Typically, extractive absorption spectroscopy measurements are performed using an absorption cell, or a gas cell, of a suitable length, and using of multi-pass gas cells for providing an increased path length that can usually improve absorption detection sensitivity without significantly increasing the size of the measurement instrument [par. 0085].
Chanda when modified by Christensen and Lange fail to teach the constructional/structural changes in the device/system of claim 1, as that claimed by Applicants claims 15-17 and 21, such as, wherein the multi-pass optical path has a length greater than (i.e. 50 cm with physical length less than 5 cm)(claim 15); wherein the multi-pass optical path has a partially overlapped beam spot pattern on mirrors with an elliptical shape on mirrors away from the inlet and outlet holes (claims 16 and 21); and further comprising a fastening thread positioned around the optical cell and adapted to secure the laser absorption spectroscopy exhaust gas sensor to a vehicle exhaust pipe (claim 17).
gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, as per teachings of Chanda in order to improve absorption detection sensitivity without significantly increasing (i.e. the size of the measurement instrument) [par. 0085], and in order to increase the sensitivity of the absorption spectroscopy analysis [par. 0083].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chanda optical cell/gas cell assembly as desired appropriate such as in the manner set forth in applicant’s claims, as per teachings of Chanda in order to improve absorption detection sensitivity without significantly increasing (i.e. the size of the measurement instrument) [par. 0085], and in order to increase the sensitivity of the absorption spectroscopy analysis [par. 0083], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanda et al. (2016/0069797 A1) in view of Christensen (2014/0204382 A1), and further in view of Lange et al. (2006/0162425 A1), and Bergo et al. (2012/0077688 A1).

As to claims 18-19, Chanda when modified by Christensen and Lange, as applied to claim 1, Christensen from the same field of endeavor teaches of mirrors 108/109 may include a coating of a reflective material, such as (i.e. protected or unprotected) gold, silver, aluminum, polished metal, and/or the like inherently deposited on a substrate, within the optical cell positioned to support a multi-pass optical path within the optical cell in order to enhance absorption sensitivity and desired reflectivity (Christensen, [pars. 0047](fig. 1)), and (fig. 1) drawing depicted multi-pass optical path has a partially overlapped spot pattern arrangement on mirrors away from the inlet and outlet holes.
The combination is silent regarding further comprising an adhesion layer sandwiched between the unprotected gold and the substrate (claim 18); and wherein the adhesion layer comprises Cr, Ti or Ni.
Bergo from the field of endeavor teaches [par. 0265] that is known in the art to sputter on a thin coat of titanium to promote adhesion of gold to the glass.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to fairly and reasonably modify Chanda when modified by Christensen and Lange in the manner set forth in applicant’s claim(s) 18-19, in view of the teaching of Bergo in order to maintain and promote adhesion the structure of the Gold reflective mirror surface on the substrate, as per teaching of Bergo. 

 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art laser absorption spectroscopy exhaust gas sensor.

Response to Arguments
Applicant’s arguments/remarks, see pages 6-9, filed on 04/12/2021, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues in particular that claim 1, as amended, “wherein the gold mirrors are composed of unprotected gold deposited on a substrate; wherein the substrate has a thermal expansion coefficient that substantially matches that of gold.”, and New dependent claims 18 and 19 further specify that the device has, respectively, an adhesion layer sandwiched between the unprotected gold and the substrate, and that the adhesion layer comprises Cr, Ti or Ni. 
Applicant argues these features are not an obvious feature in such a device, and none of cited references teaches or fairly suggests this claimed feature.
Examiner's response:

In this case, it is respectfully pointed out to applicant that this argument is not persuasive, as the examiner did recognize that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). The combination of the references teaches and suggest a structure of mirrors formed by Gold as a reflecting 

b) Applicant argues new independent claim 20, and its dependent claims 21 and 22.

Examiner's response:
With respect to argument (b), as to the newly added claims, the newly added claims are rejected as explained above.

In conclusion, it is respectfully pointed out to applicant that applicant’s arguments are not persuasive, and the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886